NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CESAR HUERTA-CARILLO,                     No.    16-73724

                Petitioner,                     Agency No. A092-474-925

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2022**
                              Pasadena, California

Before: BRESS and BUMATAY, Circuit Judges, and GLEASON,*** District
Judge.

      Julio Huerta-Carillo petitions for review of a Board of Immigration Appeals

(“BIA”) decision denying his motion for sua sponte reopening based on a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Sharon L. Gleason, Chief United States District Judge
for the District of Alaska, sitting by designation.
fundamental change in the law. We generally lack jurisdiction to review the denial

of a sua sponte motion for reopening. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th

Cir. 2002). However, we retain jurisdiction “for the limited purpose of reviewing

the reasoning behind the decision[] for legal or constitutional error.” Bonilla v.

Lynch, 840 F.3d 575, 588 (9th Cir. 2016). We deny Huerta-Carillo’s petition.

      1.     The BIA’s denial of Huerta-Carillo’s motion for sua sponte reopening

did not rest on a legal or constitutional error. The BIA found that, even assuming

there was a fundamental change in the law, the time between the change and the

filing of Huerta-Carillo’s motion was too long to justify reopening. In its analysis,

the BIA examined the time that had elapsed in prior cases of sua sponte reopening,

and determined that Huerta-Carillo’s fourteen-month delay did not warrant

reopening.

      In reaching this decision, the BIA did not “misconstrue[] the parameters of its

sua sponte authority[.]” See Lona v. Barr, 958 F.3d 1225, 1237 (9th Cir. 2020).

Instead, the BIA exercised its discretion by reaching a decision based on the length

of time that Huerta-Carillo waited to bring his claim. When the BIA does so, “there

is nothing left for us to review.” Id. at 1235 (simplified). Because the BIA did not

commit any legal or constitutional error in determining that Huerta-Carillo waited

too long to bring his claim, we lack jurisdiction to consider the denial of his motion

for sua sponte reopening. Cf. Bonilla, 840 F.3d at 581–82.


                                          2
DENIED.




          3